EXHIBIT 10.1





THE RUBICON PROJECT, INC.
2014 EQUITY INCENTIVE PLAN
ADOPTED BY THE BOARD: November 14, 2013
APPROVED BY THE STOCKHOLDERS: March 14, 2014
EFFECTIVE DATE: April 1, 2014
AMENDED BY THE BOARD: April 7, 2016


1.    GENERAL.
(a) Successor to and Continuation of Prior Plan.
(i) The Plan is the successor to and continuation of the Company’s 2007 Stock
Incentive Plan, as amended (the “Prior Plan”). From and after 12:01 a.m. Pacific
time on the Effective Date, no additional stock awards will be granted under the
Prior Plan. All stock awards granted under the Prior Plan remain subject to the
terms of the Prior Plan. All Awards granted on or after 12:01 a.m. Pacific Time
on the Effective Date are subject to the terms of this Plan.
(ii) Any shares that would otherwise remain available for future grants under
the Prior Plan as of 12:01 a.m. Pacific Time on the Effective Date ceased to be
available under the Prior Plan at such time. Instead, that number of shares of
Common Stock equal to the number of shares of Class A common stock of the
Company then available for future grants under the Prior Plan (the “Prior Plan’s
Available Reserve”) was added to the Share Reserve (as further described in
Section 3(a) below) and became immediately available for grants and issuance
pursuant to Stock Awards under this Plan, up to the maximum number set forth in
Section 3(a) below.
(iii) From and after 12:01 a.m. Pacific time on the Effective Date, a number of
shares of Common Stock equal to the total number of shares of Class A common
stock subject to outstanding stock awards granted under the Prior Plan that (A)
expire or terminate for any reason prior to exercise or settlement, (B) are
forfeited because of the failure to meet a contingency or condition required to
vest or issue such shares or repurchased at the original issuance price, or (C)
are otherwise reacquired or are withheld (or not issued) to satisfy a tax
withholding obligation in connection with an award (the “Returning Shares”) will
immediately be added to the Share Reserve (as further described in Section 3(a)
below) as and when such shares become

1

--------------------------------------------------------------------------------




Returning Shares (up to the maximum number set forth in Section 3(a)), and
become available for issuance pursuant to Stock Awards granted hereunder.


(b) Eligible Award Recipients. Employees, Directors and Consultants are eligible
to receive Awards.
(c) Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options; (ii) Nonstatutory Stock Options; (iii) Stock
Appreciation Rights; (iv) Restricted Stock Awards; (v) Restricted Stock Unit
Awards; (vi) Performance Stock Awards; (vii) Performance Cash Awards; and (viii)
Other Stock Awards.
(d) Purpose. This Plan, through the granting of Awards, is intended to help the
Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate and provide a means by which the eligible recipients
may benefit from increases in value of the Common Stock.
2.    ADMINISTRATION.
(a) Administration by Board. The Board will administer the Plan. The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).
(b) Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i) To determine: (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to a Stock Award.
(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Document or in the written
terms of a Performance Cash Award, in a manner and to the extent it will deem
necessary or expedient to make the Plan or Award fully effective.
(iii) To settle all controversies regarding the Plan and Awards granted under
it.
(iv) To accelerate, in whole or in part, or to extend, in whole or in part, the
time during which an Award may be exercised or vest, or at which cash or shares
of Common Stock may be issued.

2

--------------------------------------------------------------------------------




(v) To suspend or terminate the Plan at any time. Except as otherwise provided
in the Plan or an Award Document, suspension or termination of the Plan will not
materially impair a Participant’s rights under his or her then-outstanding Award
without his or her written consent except as provided in subsection (viii)
below.
(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, adopting amendments relating to Incentive Stock
Options and nonqualified deferred compensation under Section 409A of the Code
and/or making the Plan or Awards granted under the Plan exempt from or compliant
with the requirements for Incentive Stock Options or exempt from or compliant
with the requirements for nonqualified deferred compensation under Section 409A
of the Code, subject to the limitations, if any, of applicable law. If required
by applicable law or listing requirements, and except as provided in Section 10
entitled “Adjustments upon Changes in Common Stock; Other Corporate Events”, the
Company will seek stockholder approval of any amendment of the Plan that (A)
materially increases the number of shares of Common Stock available for issuance
under the Plan, (B) materially expands the class of individuals eligible to
receive Awards under the Plan, (C) materially increases the benefits accruing to
Participants under the Plan, including an action described in Section 5(m)
below, (D) materially reduces the price at which shares of Common Stock may be
issued or purchased under the Plan, (E) materially extends the term of the Plan,
or (F) materially expands the types of Awards available for issuance under the
Plan. Except as otherwise provided in the Plan (including subsection (viii)
below) or an Award Document, no amendment of the Plan will materially impair a
Participant’s rights under an outstanding Award without the Participant’s
written consent.
(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding “incentive stock
options” or (C) Rule 16b-3 of Exchange Act or any successor rule.
(viii) To approve forms of Award Documents for use under the Plan and to amend
the terms of any one or more outstanding Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Documents for such Awards, subject to any specified limits
in the Plan that are not subject to Board discretion. A Participant’s rights
under any Award will not be impaired by any such amendment unless the Company
requests the consent of the affected Participant, and the Participant consents
in writing. However, a Participant’s rights will not be deemed to have been
impaired by any such amendment if the Board, in its sole discretion, determines
that the amendment, taken as a whole, does not materially impair the
Participant’s rights. In addition, subject to the limitations of applicable law,
if any, the Board may amend the terms of any one or more Awards without the
affected Participant’s consent (A) to maintain the qualified status of the Award
as an Incentive Stock Option under Section 422 of the Code, (B) to change the
terms of an Incentive Stock Option, if such change results in impairment of the
Award solely because it impairs the qualified status of the Award as an
Incentive Stock Option under Section 422 of the

3

--------------------------------------------------------------------------------




Code, (C) to clarify the manner of exemption from, or to bring the Award into
compliance with, Section 409A of the Code, or (D) to comply with other
applicable laws or listing requirements.
(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan and/or Award Documents.
(x) To adopt such procedures and sub-plans as are necessary or appropriate (A)
to permit or facilitate participation in the Plan by persons eligible to receive
Awards under the Plan who are foreign nationals or employed outside the United
States or (B) allow Awards to qualify for special tax treatment in a foreign
jurisdiction; provided that Board approval will not be necessary for immaterial
modifications to the Plan or any Award Document that are required for compliance
with the laws of the relevant foreign jurisdiction.


(c) Delegation to Committee.
(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee). Any delegation of administrative powers will be
reflected in the charter of the Committee to which the delegation is made, or
resolutions, not inconsistent with the provisions of the Plan, adopted from time
to time by the Board or Committee (as applicable). The Committee may, at any
time, abolish the subcommittee and/or revest in the Committee any powers
delegated to any subcommittee. Unless otherwise provided by the Board,
delegation of authority by the Board to a Committee, or to an Officer pursuant
to Section 2(d), does not limit the authority of the Board, which may continue
to exercise any authority so delegated and may concurrently administer the Plan
with the Committee and may, at any time, revest in the Board some or all of the
powers previously delegated.
(ii) Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
or solely of two or more Non-Employee Directors, in accordance with Rule 16b-3
of the Exchange Act.
(d) Delegation to an Officer. The Board may delegate to one (1) or more Officers
the authority to do one or both of the following: (i) designate Employees who
are not Officers to be recipients of Options and SARs (and, to the extent
permitted by applicable law, other Stock Awards) and, to the extent permitted by
applicable law, the terms of such Awards; and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards

4

--------------------------------------------------------------------------------




granted by such Officer and that such Officer may not grant a Stock Award to
himself or herself. Any such Stock Awards will be granted on the form of Stock
Award Document approved by the Committee or the Board for use in connection with
such Stock Awards, unless otherwise provided for in the resolutions approving
the delegation authority. The Board may not delegate authority to an Officer who
is acting solely in the capacity of an Officer (and not also as a Director) to
determine the Fair Market Value (as defined below).
(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board (or a duly authorized Committee, subcommittee or
Officer exercising powers delegated by the Board under this Section 2) in good
faith will not be subject to review by any person and will be final, binding and
conclusive on all persons.
3.    SHARES SUBJECT TO THE PLAN.
(a) Share Reserve.
(i) Subject to Section 10(a) relating to Capitalization Adjustments, the
aggregate maximum number of shares of Common Stock that may be issued pursuant
to Stock Awards from and after the Effective Date (the “Share Reserve”) will
initially be 4,200,000 shares of Common Stock including the shares that
represented the Prior Plan’s Available Reserve on the Effective Date. The Share
Reserve will increase from time to time by the Returning Shares (if and when the
Returning Shares ever become available for grant under this Plan), and shares
added as a result of the “evergreen” provision in Section 3(a)(ii).
(ii) The Share Reserve will automatically increase on January 1st of each year,
during the term of the Plan as set forth in Section 11, commencing on January 1
of the year following the year in which the Effective Date occurs, in an amount
equal to five percent (5 %) of the total number of shares of Capital Stock
outstanding on December 31st of the preceding calendar year. The Board may
provide that there will be no January 1st increase in the Share Reserve for such
year or that the increase in the Share Reserve for such year will be a smaller
number of shares of Common Stock than would otherwise occur pursuant to the
preceding sentence.
(iii) For clarity, the Share Reserve is a limitation on the number of shares of
Common Stock that may be issued under to the Plan. As a single share may be
subject to grant more than once (e.g., if a share subject to a Stock Award is
forfeited, it may be made subject to grant again as provided in Section 3(b)
below), the Share Reserve is not a limit on the number of Stock Awards that can
be granted.
(iv) Shares may be issued under the terms of this Plan in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c), NYSE Listed
Company Manual Section 303A.08, AMEX Company Guide Section 711 or other
applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.
(b) Reversion of Shares to the Share Reserve. If a Stock Award or any portion of
a Stock Award (i) expires or otherwise terminates without all of the shares
covered by the Stock

5

--------------------------------------------------------------------------------




Award having been issued or (ii) is settled in cash (i.e., the Participant
receives cash rather than stock), such expiration, termination or settlement
will not reduce (or otherwise offset) the number of shares of Common Stock that
are available for issuance under the Plan. If any shares of Common Stock issued
under a Stock Award are forfeited back to or repurchased by the Company because
of the failure to meet a contingency or condition required to vest such shares
in the Participant, then the shares that are forfeited or repurchased will
revert to and again become available for issuance under the Plan. Any shares
retained or reacquired by the Company in satisfaction of tax withholding
obligations on a Stock Award or as consideration for the exercise or purchase
price of a Stock Award will again become available for issuance under the Plan.
(c) Incentive Stock Option Limit. Subject to Section 10(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued on the exercise of Incentive Stock Options will be
4,200,000 shares of Common Stock.
(d) Section 162(m) Limitations. Subject to Section 10(a) relating to
Capitalization Adjustments, at such time as the Company is subject to the
applicable provisions of Section 162(m) of the Code, the following limitations
will apply:
(i) The maximum number of shares of Common Stock subject to Options, SARs and
Other Stock Awards whose value is determined by reference to an increase over an
exercise or strike price of at least 100% of the Fair Market Value on the date
any such Stock Award is granted that may be granted under the Plan as “qualified
performance-based compensation” under Section 162(m) of the Code to any one
Participant during any calendar year is 1,000,000, except that such maximum
shall be 2,000,000 in case of an initial hire grant. Grants in excess of the
foregoing annual limit of any additional Options, SARs or Other Stock Awards
whose value is determined by reference to an increase over an exercise or strike
price of at least 100% of the Fair Market Value on the date any such Stock Award
is granted will not satisfy the requirements for such “qualified
performance-based compensation” unless such additional Stock Awards are
separately approved by the Company’s stockholders in a manner that complies with
the applicable requirements of Section 162(m) of the Code.
(ii) The maximum number of shares of Common Stock subject to Performance Stock
Awards that may be granted to any one Participant during any one calendar year
(whether the grant, vesting or exercise is contingent upon the attainment during
the Performance Period of the Performance Goals) is 400,000, except that such
maximum shall be 800,000 in case of an initial hire grant.
(iii) The maximum amount that may be granted as a Performance Cash Award to any
one Participant during any one calendar year is $4,000,000, except that such
maximum shall be $8,000,000 in case of an initial hire grant.
If a Performance Stock Award is in the form of an Option, it will count only
against the Performance Stock Award limit. If a Performance Stock Award could
(but is not required to) be paid out in cash, it will count only against the
Performance Stock Award limit.

6

--------------------------------------------------------------------------------




(e) Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
4.    ELIGIBILITY.
(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405 of the Securities Act, unless (i) the stock underlying
such Stock Awards is treated as “service recipient stock” under Section 409A of
the Code (for example, because the Stock Awards are granted pursuant to a
corporate transaction such as a spin off transaction), or (ii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards are
otherwise exempt from or comply with the distribution requirements of Section
409A of the Code.
(b) Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of such Option is at least 110%
of the Fair Market Value on the date of grant and the Option is not exercisable
after the expiration of five (5) years from the date of grant.
5.    PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.
Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Document will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Document or otherwise) the substance of each of the following provisions:
(a) Term. Subject to Section 4(b) regarding Ten Percent Stockholders, no Option
or SAR will be exercisable after the expiration of 10 years from the date of its
grant or such shorter period specified in the Award Document.
(b) Exercise Price. Subject to Section 4(b) regarding Ten Percent Stockholders,
the exercise or strike price of each Option or SAR will be not less than 100% of
the Fair Market Value of the Common Stock subject to the Option or SAR on the
date the Award is granted.

7

--------------------------------------------------------------------------------




Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
or strike price lower than 100% of the Fair Market Value of the Common Stock
subject to the Award if such Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
corporate transaction and in a manner consistent with the provisions of Section
409A of the Code and, if applicable, Section 424(a) of the Code. Each SAR will
be denominated in shares of Common Stock equivalents.
(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:
(i) by cash, check, bank draft or money order payable to the Company;
(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board or a successor regulation, or a similar rule in a foreign
jurisdiction of domicile of a Participant, that, prior to or contemporaneously
with the issuance of the stock subject to the Option, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the
proceeds of sale of such stock;
(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;
(iv) if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept cash or other payment from the Participant
to the extent of any remaining balance of the aggregate exercise price not
satisfied by such reduction in the number of whole shares to be issued. Shares
of Common Stock will no longer be subject to an Option and will not be
exercisable thereafter to the extent that (A) shares issuable upon exercise are
used to pay the exercise price pursuant to the “net exercise,” (B) shares are
delivered to the Participant as a result of such exercise, and (C) shares are
withheld to satisfy tax withholding obligations; or
(v) in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Award Document.
(d) Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Award Document evidencing
such SAR. The appreciation distribution payable on the exercise of a SAR will be
not greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the

8

--------------------------------------------------------------------------------




SAR) of a number of shares of Common Stock equal to the number of Common Stock
equivalents in which the Participant is vested under such SAR (with respect to
which the Participant is exercising the SAR on such date), over (B) the
aggregate strike price of the number of Common Stock equivalents with respect to
which the Participant is exercising the SAR on such date. The appreciation
distribution may be paid in Common Stock, in cash, in any combination of the two
or in any other form of consideration, as determined by the Board and contained
in the Award Document evidencing such SAR.
(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
determines. In the absence of such a determination by the Board to the contrary,
the following restrictions on the transferability of Options and SARs will
apply:
(i) Restrictions on Transfer. An Option or SAR will not be transferable except
by will or by the laws of descent and distribution (or pursuant to subsections
(ii) and (iii) below), and will be exercisable during the lifetime of the
Participant only by the Participant. The Board may permit transfer of the Option
or SAR in a manner that is not prohibited by applicable tax and securities laws.
Except as explicitly provided herein, neither an Option nor a SAR may be
transferred for consideration.
(ii) Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by U.S. Treasury Regulation
1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.
(iii) Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, the executor or administrator of the Participant’s estate will be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. However, the Company may prohibit
designation of a beneficiary at any time, including due to any conclusion by the
Company that such designation would be inconsistent with the provisions of
applicable laws.
(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of Performance Goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of shares of Common Stock as to
which an Option or SAR may be exercised.

9

--------------------------------------------------------------------------------




(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Document, or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) within the period of time ending on the earlier of (i) the date three
(3) months following the termination of the Participant’s Continuous Service and
(ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Document. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the applicable
time frame, the Option or SAR will terminate.
(h) Extension of Termination Date. Except as otherwise provided in the
applicable Award Document, , or other agreement between the Participant and the
Company, if the exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause and other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option or SAR will terminate on
the earlier of (i) the expiration of a total period of three (3) months (that
need not be consecutive) after the termination of the Participant’s Continuous
Service during which the exercise of the Option or SAR would not be in violation
of such registration requirements, and (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Document. In addition, unless
otherwise provided in a Participant’s applicable Award Document, , or other
agreement between the Participant and the Company, if the sale of any Common
Stock received upon exercise of an Option or SAR following the termination of
the Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, and the Company does not waive the potential
violation of the policy or otherwise permit the sale, or allow the Participant
to surrender shares of Common Stock to the Company in satisfaction of any
exercise price and/or any withholding obligations under Section 9(h), then the
Option or SAR will terminate on the earlier of (i) the expiration of a period of
months (that need not be consecutive) equal to the applicable post-termination
exercise period after the termination of the Participant’s Continuous Service
during which the sale of the Common Stock received upon exercise of the Option
or SAR would not be in violation of the Company’s insider trading policy, or
(ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Document.
(i) Disability of Participant. Except as otherwise provided in the applicable
Award Document, or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date 12 months following such termination of
Continuous Service, and (ii) the expiration of the term of the Option or SAR as
set forth in the applicable Award Document. If, after termination of Continuous
Service, the Participant does not exercise his or her Option or SAR within the
applicable time frame, the Option or SAR (as applicable) will terminate.

10

--------------------------------------------------------------------------------




(j) Death of Participant. Except as otherwise provided in the applicable Award
Document, or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in this
Plan or the applicable Award Document, or other agreement between the
Participant and the Company, for exercisability after the termination of the
Participant’s Continuous Service (for a reason other than death), then the
Option or SAR may be exercised (to the extent the Participant was entitled to
exercise such Option or SAR as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance or by a person designated to exercise the Option or SAR
upon the Participant’s death, but only within the period ending on the earlier
of (i) the date 18 months following the date of death, and (ii) the expiration
of the term of such Option or SAR as set forth in the applicable Award Document.
If, after the Participant’s death, the Option or SAR is not exercised within the
applicable time frame, the Option or SAR will terminate.
(k) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Document or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate upon the date
on which the event giving rise to the termination for Cause first occurred, and
the Participant will be prohibited from exercising his or her Option or SAR from
and after the date on which the event giving rise to the termination for Cause
first occurred (or, if required by law, the date of termination of Continuous
Service). If a Participant’s Continuous Service is suspended pending an
investigation of the existence of Cause, all of the Participant’s rights under
the Option or SAR will also be suspended during the investigation period.
(l) Non-Exempt Employees. If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the U.S. Fair Labor Standards Act of 1938,
as amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least 6 months following the date of grant of the Option
or SAR (although the Award may vest prior to such date). Consistent with the
provisions of the U.S. Worker Economic Opportunity Act, (i) if such non-exempt
Employee dies or suffers a Disability, (ii) upon a Corporate Transaction in
which such Option or SAR is not assumed, continued, or substituted, (iii) upon a
Change in Control, or (iv) upon the non-exempt Employee’s retirement (as such
term may be defined in the non-exempt Employee’s applicable Award Document, in
another agreement between the non-exempt Employee and the Company, or, if no
such definition, in accordance with the Company’s then current employment
policies and guidelines), the vested portion of any Options and SARs may be
exercised earlier than 6 months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
Employee in connection with the exercise or vesting of an Option or SAR will be
exempt from his or her regular rate of pay. To the extent permitted and/or
required for compliance with the U.S. Worker Economic Opportunity Act to ensure
that any income derived by a non-exempt Employee in connection with the
exercise, vesting or issuance of any shares under any other Stock Award will be
exempt from such employee’s regular rate of pay, the provisions of this
paragraph will apply to all Stock Awards and are hereby incorporated by
reference into such Stock Award Documents.

11

--------------------------------------------------------------------------------




(m)    No Option or SAR Repricing. Except as provided upon the occurrence of a
corporate event as described in Section 10, no Option or SAR granted under the
Plan may be (i) amended to decrease the exercise price thereof, (ii) cancelled
in exchange for the grant of any new Option or SAR with a lower exercise price,
(iii) cancelled in exchange for the grant of any Restricted Stock Award,
Restricted Stock Unit Award or any other Stock Award that is not an Option or
SAR, (iv) repurchased by the Company or any Subsidiary, (v) otherwise subject to
any action that would be treated under generally accepted accounting principles
as a “repricing” of such Option or SAR, or (vi) amended, modified, or otherwise
altered by any other action that has the same effect as any of the foregoing, in
each case unless such action is first approved by the Company’s stockholders.
6.    PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.
(a) Restricted Stock Awards. Each Restricted Stock Award Document will be in
such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse, or (y) evidenced by a certificate, which certificate will be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Documents may change from time to time, and
the terms and conditions of separate Restricted Stock Award Documents need not
be identical. Each Restricted Stock Award Document will conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.
(ii) Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Document may be subject to forfeiture to the Company in accordance with a
vesting schedule and subject to such conditions as may be determined by the
Board.
(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right, any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Document.
(iv) Transferability. Common Stock issued pursuant to an Award, and rights to
acquire shares of Common Stock under the Restricted Stock Award Document, will
be transferable by the Participant only upon such terms and conditions as are
set forth in the Restricted Stock Award Document, as the Board determines in its
sole discretion, so long as such Common Stock remains subject to the terms of
the Restricted Stock Award Document.

12

--------------------------------------------------------------------------------




(v) Dividends. A Restricted Stock Award Document may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.
(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Document will
be in such form and will contain such terms and conditions as the Board deems
appropriate. The terms and conditions of Restricted Stock Unit Award Documents
may change from time to time, and the terms and conditions of separate
Restricted Stock Unit Award Documents need not be identical. Each Restricted
Stock Unit Award Document will conform to (through incorporation of the
provisions hereof by reference in the Agreement or otherwise) the substance of
each of the following provisions:
(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.
(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Document.
(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Document. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Document to which they relate.
(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Document, or other
agreement between the Participant and the Company, such portion of the
Restricted Stock Unit Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service.

13

--------------------------------------------------------------------------------




(c) Performance Awards.
(i) Performance Stock Awards. A Performance Stock Award is a Stock Award
(covering a number of shares not in excess of that set forth in Section 3(d)
above) that is payable (including that may be granted, vest or exercised)
contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Stock Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained will be conclusively determined by the Committee (or, if not
required for compliance with Section 162(m) of the Code, the Board), in its sole
discretion. In addition, to the extent permitted by applicable law and the
applicable Award Document, the Board may determine that cash may be used in
payment of Performance Stock Awards.
(ii) Performance Cash Awards. A Performance Cash Award is a cash award (for a
dollar value not in excess of that set forth in Section 3(d)(iii) above) that is
granted and/or becomes payable contingent upon the attainment during a
Performance Period of certain Performance Goals. A Performance Cash Award may
also require the completion of a specified period of Continuous Service. At the
time of grant of a Performance Cash Award, the length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Goals have been attained
will be conclusively determined by the Committee (or, if not required for
compliance with Section 162(m) of the Code, the Board), in its sole discretion.
The Board may specify the form of payment of Performance Cash Awards, which may
be cash or other property, or may provide for a Participant to have the option
for his or her Performance Cash Award, or such portion thereof as the Board may
specify, to be paid in whole or in part in cash or other property.
(iii) Board Discretion. The Committee (or, if not required for compliance with
Section 162(m) of the Code, the Board), retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period.
(iv) Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to an Award intended
to qualify as “performance-based compensation” thereunder, the Committee will
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (A) the date 90
days after the commencement of the applicable Performance Period, and (B) the
date on which 25% of the Performance Period has elapsed, and in any event at a
time when the achievement of the applicable Performance Goals remains
substantially uncertain. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee will certify in writing the extent to which any
Performance Goals and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock). Notwithstanding satisfaction of any completion of
any Performance Goals, the number of shares of Common Stock, Options, cash or
other benefits

14

--------------------------------------------------------------------------------




granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Performance Goals may be reduced by the Committee on the
basis of such further considerations as the Committee, in its sole discretion,
will determine. For avoidance of doubt, nothing in this Plan shall limit the
discretion of the Board, the Committee or any other duly authorized delegate of
the Board to grant Awards that do not comply with the requirements under Section
162(m) of the Code.
(v) Clawback Policy. For purposes of this Section, a “Payment” is the payment by
the Company of cash, or the vesting or issuance of shares of Common Stock,
pursuant to an Award as a result of full or partial achievement of one or more
Performance Goals. The Board or Committee shall, in circumstances it deems
appropriate, require return to the Company of, and a Participant shall return to
the Company, the Excess Portion of any Payment made to the Participant pursuant
to an award issued after April 7, 2016 if: (1) the Payment was predicated upon
achieving certain financial results that became the subject of a substantial
restatement of Company financial statements filed with the SEC within the three
full fiscal years after the Payment; (2) the Board or Committee determines that
the Participant engaged in intentional misconduct that caused or substantially
caused the need for the substantial restatement; and (3) a lower Payment would
have been made to the Participant based upon the restated financial results. In
each such instance, the “Excess Portion” of the Payment is the amount (in terms
of dollars or shares) by which the Payment received by the Participant exceeded
the lower Payment that would have been made based on the restated financial
results. A Participant’s return of Payment pursuant to this provision will be
made in the form of repayment of cash if the Payment was a cash payment, or
cancellation of vesting or return of shares if the Payment was vesting or
issuance of shares. If the Payment to be repaid was vesting or return of shares
that have been transferred by the Participant, the return of the Payment will be
effected by payment to the Company of cash equal to the fair market value of the
transferred shares at the time of transfer. In each case, the return of Payment
will be net of any taxes paid by the Participant in connection with original
receipt or subsequent transfer of the Payment. The Board or Committee shall also
have the discretion, in circumstances it deems appropriate, to require
reimbursement of any or all Payments received with respect to any Award granted
on or after April 7, 2016 to a Participant who has engaged in fraud, bribery, or
illegal acts similar to fraud or bribery related to the Participant’s
employment, or knowingly failed to report such acts of an employee over whom
such Participant had direct supervisory responsibility. The Board or Committee
also may in its discretion direct the Company to disclose the circumstances
surrounding any recoupment made under this policy where not otherwise required
by applicable regulation.
The Board or Committee shall not seek recovery to the extent it determines (a)
that to do so would be unreasonable or (b) that it would be better for the
Company not to do so. In making such determination, and without limiting the
scope of the Board’s discretion, the Board or Committee shall take into account
such considerations as it deems appropriate, including, without limitation, (A)
the likelihood of success under governing law versus the cost and effort
involved, (B) whether the assertion of a claim may prejudice the interests of
the Company, including in any related proceeding or investigation, (C) the
passage of time since the occurrence of the act in respect of the applicable
fraud or intentional illegal conduct, and (D) any pending legal proceeding
relating to the applicable fraud or illegal conduct.

15

--------------------------------------------------------------------------------




(d) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6. Subject to the
provisions of the Plan, the Board will have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.
7.    GRANTS OF STOCK AWARDS TO NON-EMPLOYEE DIRECTORS.
In addition to any other Stock Awards that Directors may be granted on a
discretionary basis under the Plan, each Director who is not, and for the 180
days before the applicable grant date (as described in further detail below) has
not been, either (i) an employee of the Company or any of its Subsidiaries, or
(ii) a consultant performing material services for the Company or any of its
Subsidiaries (“Eligible Director”), shall be automatically granted without the
necessity of action by the Board, the following Stock Awards:
(a)    Initial Stock Award. An Initial Stock Award shall automatically be made
as of the Effective Date to each person who is serving as an Eligible Director
at the Effective Date. In addition, on the date after the Effective Date that an
Eligible Director commences service on the Board, an initial Stock Award shall
automatically be made to that Eligible Director. Notwithstanding the foregoing,
if the date an Eligible Director commences service on the Board is during a
regular quarterly blackout period under the Company’s Insider Trading Policy,
then the Board may determine that some or all of the Initial Grant (as defined
below) will be issued upon termination of that regular quarterly blackout
period, but not earlier than the day after the completion of two full day
trading sessions of the principal exchange or market system upon which the
Common Stock trades following the filing of the SEC report on Form 10-Q or Form
10-K that includes financial statements for the most recently completed fiscal
quarter of the Company. The Fair Market Value of Stock Awards under this Section
7(a) shall not exceed Five Hundred Thousand Dollars ($500,000), subject to
increase as set forth in Section 7(c) (“Initial Grant”). Subject to the terms of
the Plan, the Board shall determine in its sole discretion the type or types of
Stock Awards made under an Initial Grant. The exercise price of any Option
granted under the Initial Grant shall be one hundred percent (100%) of the Fair
Market Value of the Company’s Common Stock subject to the option on the date the
option is granted. The maximum term of any such Option shall be ten (10) years
and such Options shall generally vest and become exercisable over a period of
three (3) years in equal annual installments provided that the Director remains
in Continuous Service during that period. The Initial Grant shall vest in full
upon the occurrence of a Change in Control, provided that such Director is still
in Continuous Service at such time. In all other respects, Stock Awards granted
pursuant to an Initial Grant shall contain in substance the same terms and
conditions as set forth in Section 5 with respect to Options or SARs and Section
6 with respect to other Stock Awards. If at the time a Director commences
service on the Board, the Director does not satisfy the definition of an

16

--------------------------------------------------------------------------------




Eligible Director, such Director shall not be entitled to an Initial Grant at
any time, even if such Director subsequently becomes an Eligible Director.
(b)    Annual Stock Award. An annual grant of Stock Awards shall automatically
be made to each Director who either (1) is re-elected to the Board at the
Company’s Annual General Meeting of Stockholders (“Annual Meeting”) or (2) is a
continuing Director immediately after such Annual Meeting because the class in
which such Director sits was not up for election, and in either case is an
Eligible Director on the relevant grant date. The Fair Market Value of such
Stock Awards shall not exceed Two Hundred Thousand Dollars ($200,000), subject
to increase as set forth in Section 7(c) (“Annual Grant”). Subject to the terms
of the Plan, the Board shall determine in its sole discretion the type or types
of Stock Awards made under an Annual Grant. The date of grant of an Annual Grant
is the date of the Annual Meeting at which the Director is re-elected to serve
on the Board or immediately after which the Director continues to serve on the
Board, as applicable. Notwithstanding the immediately preceding sentence, if
that date is during a regular quarterly blackout period under the Company’s
Insider Trading Policy, then the Board may determine that some or all of the
Annual Grant will be issued upon termination of that regular quarterly blackout
period, but not earlier than the day after the completion of two full day
trading sessions of the principal exchange or market system upon which the
Common Stock trades following the filing of the SEC report on Form 10-Q or Form
10-K that includes financial statements for the most recently completed fiscal
quarter of the Company. The exercise price of any Option granted under the
Annual Grant shall be one hundred percent (100%) of the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted. The
maximum term of any such Option shall be ten (10) years and such Options shall
generally vest and become exercisable on the first anniversary of the grant date
provided that the Director remains in Continuous Service during that period. The
Annual Grant shall vest in full upon the occurrence of a Change in Control,
provided that such Director is still in Continuous Service at such time. In all
other respects, Stock Awards granted pursuant to an Annual Grant shall contain
in substance the same terms and conditions as set forth in Section 5 with
respect to Options or SARs and Section 6 with respect to other Stock Awards.
Each individual who is an Eligible Director at the Effective Date, and each
individual who is subsequently appointed as a Director between Annual Meetings
and is an Eligible Director on the relevant grant date will receive a Stock
Award (“Pro-Rata Grant”). The date of grant of a Pro-Rata Award shall be the
date on which such a Director commences service on the Board; provided, however,
if that date is during a regular quarterly blackout period under the Company’s
Insider Trading Policy, then the Board may determine that some or all of the
Pro-Rata Grant will be issued upon termination of that regular quarterly
blackout period, but not earlier than the day after the completion of two full
day trading sessions of the principal exchange or market system upon which the
Common Stock trades following the filing of the SEC report on Form 10-Q or Form
10-K that includes financial statements for the most recently completed fiscal
quarter of the Company. The Fair Market Value of a Pro-Rata Grant shall not
exceed the product of $17,000, subject to increase as set forth in Section 7(c),
and the number of full 30-day periods from the date of election or appointment
to the Board until the scheduled date of the next Annual Meeting (if the next
annual meeting has not yet been scheduled, assuming the next annual meeting is
scheduled to be held on the same month and day as the immediately

17

--------------------------------------------------------------------------------




preceding annual meeting). In all other respects, Stock Awards granted pursuant
to a Pro-Rata Grant shall contain in substance the same terms and conditions as
an Annual Grant.
(c)    Adjustments. The maximum amounts in this Section 7 may in the Board’s
discretion be increased on each anniversary of the Effective Date by a
percentage not in excess of the annual percentage increase (if any) in the
Employment Cost Index for total compensation for private industry workers (not
seasonally adjusted), for the Professional, Scientific and Technical Services
group maintained by the U.S. Department of Labor Bureau of Labor Statistics that
has been most recently reported as of that anniversary date.
8.    COVENANTS OF THE COMPANY.
(a) Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.
(b) Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company will be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained. A Participant will not be
eligible for the grant of an Award or the subsequent issuance of cash or Common
Stock pursuant to the Award if such grant or issuance would be in violation of
any applicable securities law.
(c) No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to, and does not undertake to,
provide tax advice or to minimize the tax consequences of an Award to the holder
of such Award.
9.    MISCELLANEOUS.
(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards will constitute general funds of the
Company.
(b) Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the latest date that all necessary corporate action has occurred and all
terms of the Award (including, in the case of stock options, the exercise price
thereof) are fixed, unless otherwise determined by the

18

--------------------------------------------------------------------------------




Board, regardless of when the documentation evidencing the Award is communicated
to, or actually received or accepted by, the Participant. In the event that the
corporate records (e.g., Board consents, resolutions or minutes) documenting the
corporate action constituting the grant contain terms (e.g., exercise price,
vesting schedule or number of shares) that are inconsistent with those in the
Award Document as a result of a clerical error in the papering of the Award
Document, the corporate records will control and the Participant will have no
legally binding right to the incorrect term in the Award Document.
(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to a Stock Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Stock Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Stock Award has been entered into the books and records of the
Company.
(d) No Employment or Other Service Rights. Nothing in the Plan, any Award
Document or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or any other capacity or will affect the right of the
Company or an Affiliate to terminate (i) the employment of an Employee with or
without notice and with or without cause, including, but not limited to, Cause,
(ii) the service of a Consultant pursuant to the terms of such Consultant’s
agreement with the Company or an Affiliate, or (iii) the service of a Director
pursuant to the organizational documents of the Company or an Affiliate
(including articles of incorporation and bylaws), and any applicable provisions
of the corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.
(e) Change in Time Commitment. If after the date of grant of any Award to the
Participant, the Participant’s regular level of time commitment in the
performance of his or her services for the Company and any Affiliates is reduced
(for example, and without limitation, if the Participant is an Employee of the
Company and the Employee has a change in status from a full-time Employee to a
part-time Employee or takes an extended leave of absence), or the Participant’s
role or primary responsibilities are changed to a level that, in the good faith
determination by the Board does not justify the Participant’s unvested Awards,
the Board has the right in its sole discretion to (i) make a corresponding
reduction in the number of shares or cash amount subject to any portion of such
Award that is scheduled to vest or become payable after the date of such change
in time commitment, and (ii) in lieu of or in combination with such a reduction,
extend the vesting or payment schedule applicable to such Award. In the event of
any such reduction, the Participant will have no right with respect to any
portion of the Award that is so reduced or extended.
(f) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in

19

--------------------------------------------------------------------------------




the Code) or otherwise does not comply with the rules governing Incentive Stock
Options, the Options or portions thereof that exceed such limit (according to
the order in which they were granted) or otherwise do not comply with such rules
will be treated as Nonstatutory Stock Options, notwithstanding any contrary
provision of the applicable Option Agreement(s).
(g) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award, and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (i) the issuance of the shares upon the exercise of a
Stock Award or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
(h) Withholding Obligations. Unless prohibited by the terms of an Award
Document, the Company may, in its sole discretion, satisfy any U.S. federal,
state, local, foreign or other tax withholding obligation relating to an Award
by any of the following means or by a combination of such means: (i) causing the
Participant to tender a cash payment; (ii) withholding shares of Common Stock
from the shares of Common Stock issued or otherwise issuable to the Participant
in connection with the Award; provided, however, that no shares of Common Stock
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law (or such other amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant,
including proceeds from the sale of shares of Common Stock issued pursuant to a
Stock Award; or (v) by such other method as may be set forth in the Award
Document.
(i) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto), or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).
(j) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish

20

--------------------------------------------------------------------------------




programs and procedures for deferral elections to be made by Participants.
Deferrals by Participants will be made in accordance with Section 409A of the
Code (to the extent applicable to a Participant). Consistent with Section 409A
of the Code, the Board may provide for distributions while a Participant is
still an employee or otherwise providing services to the Company. The Board is
authorized to make deferrals of Awards and determine when, and in what annual
percentages, Participants may receive payments, including lump sum payments,
following the Participant’s termination of Continuous Service, and implement
such other terms and conditions consistent with the provisions of the Plan and
in accordance with applicable law.
(k) Compliance with Section 409A. Unless otherwise expressly provided for in an
Award Document, or other agreement between the Participant and the Company, the
Plan and Award Documents will be interpreted to the greatest extent possible in
a manner that makes the Plan and the Awards granted hereunder exempt from
Section 409A of the Code, and, to the extent not so exempt, in compliance with
Section 409A of the Code. If the Board determines that any Award granted
hereunder is not exempt from and is therefore subject to Section 409A of the
Code, the Award Document evidencing such Award will incorporate the terms and
conditions necessary to avoid the consequences specified in Section 409A(a)(1)
of the Code, and to the extent an Award Document is silent on terms necessary
for compliance, such terms are hereby incorporated by reference into the Award
Document. Notwithstanding anything to the contrary in this Plan (and unless the
Award Document specifically provides otherwise), if the shares of Common Stock
are publicly traded, and if a Participant holding an Award that constitutes
“deferred compensation” under Section 409A of the Code is a “specified employee”
for purposes of Section 409A of the Code, no distribution or payment of any
amount that is due because of a “separation from service” (as defined in Section
409A of the Code without regard to alternative definitions thereunder) will be
issued or paid before the date that is six (6) months following the date of such
Participant’s “separation from service” or, if earlier, the date of the
Participant’s death, unless such distribution or payment can be made in a manner
that complies with Section 409A of the Code, and any amounts so deferred will be
paid in a lump sum on the day after such six (6) month period elapses, with the
balance paid thereafter on the original schedule.
(l) Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Document as the Board determines
necessary or appropriate, including, but not limited to, a reacquisition right
in respect of previously acquired shares of Common Stock or other cash or
property upon the occurrence of Cause. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any agreement with
the Company or an Affiliate.
10.    ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

21

--------------------------------------------------------------------------------




(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a); (ii)
the class(es) and maximum number of securities that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 3(c); (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 3(d); and (iv) the class(es) and number of securities or
other property and value (including price per share of stock) subject to
outstanding Stock Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive.
(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Document, or other agreement between the Participant and the Company, in the
event of a dissolution or liquidation of the Company, all outstanding Stock
Awards (other than Stock Awards consisting of vested and outstanding shares of
Common Stock not subject to a forfeiture condition or the Company’s right of
repurchase) will terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service; provided, however,
that the Board may, in its sole discretion, cause some or all Stock Awards to
become fully vested, exercisable and/or no longer subject to repurchase or
forfeiture (to the extent such Stock Awards have not previously expired or
terminated) before the dissolution or liquidation is completed but contingent on
its completion.
(c) Corporate Transaction. The following provisions will apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the Participant or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award. In the event of a
Corporate Transaction, then, notwithstanding any other provision of the Plan,
the Board will take one or more of the following actions with respect to each
outstanding Stock Award, contingent upon the closing or completion of the
Corporate Transaction:
(i) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration per
share paid to the stockholders of the Company pursuant to the Corporate
Transaction);
(ii) arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Stock Award to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);
(iii) accelerate the vesting, in whole or in part, of the Stock Award (and, if
applicable, the time at which the Stock Award may be exercised) to a date prior
to the effective time of such Corporate Transaction as the Board will determine
(or, if the Board will not determine such a date, to the date that is 5 days
prior to the effective date of the Corporate Transaction), with such Stock Award
terminating if not exercised (if applicable) at or prior to the

22

--------------------------------------------------------------------------------




effective time of the Corporate Transaction, and with such exercise reversed if
the Corporate Transaction does not become effective;
(iv) arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;
(v) cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its reasonable determination, may consider appropriate as an approximation of
the value of the canceled Stock Award, taking into account the value of the
Common Stock subject to the canceled Stock Award, the possibility that the Stock
Award might not otherwise vest in full, and such other factors as the Board
deems relevant; and
(vi) cancel or arrange for the cancellation of the Stock Award, to the extent
not vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for a payment, in such form as may be determined by the
Board equal to the excess, if any, of (A) the value in the Corporate Transaction
of the property the Participant would have received upon the exercise of the
Stock Award immediately prior to the effective time of the Corporate
Transaction, over (B) any exercise price payable by such holder in connection
with such exercise.
The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.
In the absence of any affirmative determination by the Board at the time of a
Corporate Transaction, each outstanding Stock Award will be assumed or an
equivalent Stock Award will be substituted by such successor corporation or a
parent or subsidiary of such successor corporation (the “Successor
Corporation”), unless the Successor Corporation does not agree to assume the
Stock Award or to substitute an equivalent Stock Award, in which case the
vesting of such Stock Award will accelerate in its entirety (along with, if
applicable, the time at which the Stock Award may be exercised) to a date prior
to the effective time of such Corporate Transaction as the Board will determine
(or, if the Board will not determine such a date, to the date that is 5 days
prior to the effective date of the Corporate Transaction), with such Stock Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Corporate Transaction, and with such exercise reversed if the Corporate
Transaction does not become effective.
(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Document for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration will
occur.
11.    TERMINATION OR SUSPENSION OF THE PLAN.

23

--------------------------------------------------------------------------------




The Board may suspend or terminate the Plan at any time. No Awards may be
granted after the tenth (10th) anniversary of the earlier of (i) the Adoption
Date, or (ii) the date the Plan is approved by the stockholders of the Company.
No Awards may be granted under the Plan while the Plan is suspended or after it
is terminated.
12.    EFFECTIVE DATE OF PLAN; TIMING OF FIRST GRANT OR EXERCISE.
The Plan came into existence on the Adoption Date. However, no Award may be
granted under the Plan prior to the Effective Date. In addition, no Stock Award
may be exercised (or, in the case of a Restricted Stock Award, Restricted Stock
Unit Award, Performance Stock Award, or Other Stock Award, may be granted) and
no Performance Cash Award may be settled unless and until the Plan has been
approved by the stockholders of the Company, which approval will be within 12
months after the Adoption Date.
13.    CHOICE OF LAW.
The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
14.     DEFINITIONS. As used in the Plan, the following definitions will apply
to the capitalized terms indicated below:
(a) “Adoption Date” means the date the Plan is adopted by the Board.
(b) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company, as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.
(c) “Award” means a Stock Award or a Performance Cash Award.
(d) “Award Document” means a written agreement between the Company and a
Participant, or a written notice issued by the Company to a Participant,
evidencing the terms and conditions of an Award.
(e) “Board” means the Board of Directors of the Company.
(f) “Capital Stock” means each and every class of common stock of the Company,
regardless of the number of votes per share.
(g) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Adoption Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or
other similar equity restructuring transaction, as that term is used in
Financial Accounting Standards Board

24

--------------------------------------------------------------------------------




Accounting Standards Codification Topic 718 (or any successor thereto).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company will not be treated as a Capitalization Adjustment.
(h) “Cause” will have the meaning ascribed to such term in any written agreement
between the Participant and the Company or any Affiliate defining such term and,
in the absence of such agreement, such term means, with respect to a
Participant, the occurrence of any of the following events: (i) Participant’s
willful failure substantially to perform his or her duties and responsibilities
to the Company or any Affiliate or deliberate material violation of a policy of
the Company or any Affiliate; (ii) Participant’s commission of any material act
of fraud, embezzlement, dishonesty or any other willful misconduct that has
caused or is reasonably expected to result in material injury to the Company or
any Affiliate; (iii) unauthorized use or disclosure by Participant of any
proprietary information or trade secrets of the Company or any other party to
whom the Participant owes an obligation of nondisclosure as a result of his or
her relationship with the Company or any Affiliate; or (iv) Participant’s
willful material breach of any of his or her obligations under any written
agreement or covenant with the Company or any Affiliate. The determination as to
whether a Participant is being terminated for Cause will be made in good faith
by the Company and will be final and binding on the Participant. Any
determination by the Company that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Awards held by
such Participant will have no effect upon any determination of the rights or
obligations of the Company, any Affiliate or such Participant for any other
purpose.
(i) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;

25

--------------------------------------------------------------------------------




(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;
(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or
(iv) individuals who, on the Adoption Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.
Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Awards subject to such agreement; provided, however, that if no definition of
Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition will apply.
If required for compliance with Section 409A of the Code, in no event will a
Change in Control be deemed to have occurred if such transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under U.S. Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). The Board may, in its sole discretion
and without a Participant’s consent, amend the definition of “Change in Control”
to conform to the definition of “Change in Control” under Section 409A of the
Code, and the regulations thereunder.
(j) “Code” means the U.S. Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.

26

--------------------------------------------------------------------------------




(k) “Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).
(l) “Common Stock” means the Class A common stock of the Company.
(m) “Company” means The Rubicon Project, Inc., a Delaware corporation.
(n) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form Registration Statement on Form S-8 or a successor form under
the Securities Act is available to register either the offer or the sale of the
Company’s securities to such person.
(o) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or to a Director will
not constitute an interruption of Continuous Service. If the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. In addition, if required
for exemption from or compliance with Section 409A of the Code, the
determination of whether there has been a termination of Continuous Service will
be made, and such term will be construed, in a manner that is consistent with
the definition of “separation from service” as defined under U.S. Treasury
Regulation Section 1.409A-1(h) (without regard to any alternative definition
thereunder). A leave of absence will be treated as Continuous Service for
purposes of vesting in a Stock Award only to such extent as may be provided in
the applicable Award Document, the Company’s leave of absence policy, in the
written terms of any leave of absence agreement or policy applicable to the
Participant, or as otherwise required by law.
(p) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:
(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

27

--------------------------------------------------------------------------------




(ii) a sale or other disposition of at least 90% of the outstanding securities
of the Company;
(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or
(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
To the extent required for compliance with Section 409A of the Code, in no event
will an event be deemed a Corporate Transaction if such transaction is not also
a “change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under U.S. Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder).
(q) “Covered Employee” will have the meaning provided in Section 162(m)(3) of
the Code.
(r) “Director” means a member of the Board.
(s) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months as provided in Sections 22(e)(3) and
409A(a)(2)(C)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
(t) “Effective Date” means the date of the underwriting agreement between the
Company and the underwriters(s) managing the initial public offering of the
Common Stock, pursuant to which the Common Stock is priced for the initial
public offering of the Company’s securities pursuant to a registration statement
filed and declared effective pursuant to the Securities Act.
(u) “Employee” means any person providing services as an employee of the Company
or an Affiliate. However, service solely as a Director, or payment of a fee for
such services, will not cause a Director to be considered an “Employee” for
purposes of the Plan.
(v) “Entity” means a corporation, partnership, limited liability company or
other entity.
(w) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
(x) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will

28

--------------------------------------------------------------------------------




not include (i) the Company or any Subsidiary of the Company, (ii) any employee
benefit plan of the Company or any Subsidiary of the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary of the Company, (iii) an underwriter temporarily holding
securities pursuant to a registered public offering of such securities, (iv) an
Entity Owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their Ownership of stock of the Company,
or (v) any natural person, Entity or “group” (within the meaning of Section
13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is the
Owner, directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities.
(y) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock as of
any date of determination will be, unless otherwise determined by the Board, the
closing sales price for such stock as quoted on such exchange or market (or the
exchange or market with the greatest volume of trading in the Common Stock) on
the date of determination, as reported in a source the Board deems reliable.
(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.
(iii) In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.
(z) “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and that qualifies as, an “incentive stock
option” within the meaning of Section 422 of the Code.
(aa) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3 of the Exchange Act.
(bb) “Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.

29

--------------------------------------------------------------------------------




(cc) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
(dd) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.
(ee) “Option Agreement” means an Award Document evidencing the terms and
conditions of an Option grant. Each Option Agreement will be subject to the
terms and conditions of the Plan.
(ff) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
(gg) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).
(hh) “Other Stock Award Document” means an Award Document evidencing the terms
and conditions of an Other Stock Award grant. Each Other Stock Award Document
will be subject to the terms and conditions of the Plan.
(ii) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
U.S. Treasury Regulations promulgated under Section 162(m) of the Code), is not
a former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code
(jj) “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
(kk) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.
(ll) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).
(mm) “Performance Criteria” means the one or more criteria that the Board will
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any one of, or combination of, the following as determined
by the Board: (1) profit before tax; (2) billings; (3) revenue; (4) net revenue;
(5) earnings (which may include earnings before interest, taxes,

30

--------------------------------------------------------------------------------




depreciation and amortization, or some of them, or and net earnings); (6)
operating income; (7) operating margin; (8) operating profit; (9) controllable
operating profit, or net operating profit; (10) net profit; (11) gross margin;
(12) operating expenses or operating expenses as a percentage of revenue; (13)
net income; (14) earnings per share; (15) total stockholder return, calculated
either solely with respect to the Company’s performance or relative to a
benchmark; (16) market share; (17) return on assets or net assets; (18) the
Company’s stock price; (19) growth in stockholder value relative to a
pre-determined index; (20) return on equity; (21) return on invested capital;
(22) cash flow (including free cash flow or operating cash flows); (23) cash
conversion cycle; (24) economic value added; (25) individual confidential
business objectives; (26) contract awards or backlog; (27) overhead or other
expense reduction; (28) credit rating; (29) strategic plan development and
implementation; (30) succession plan development and implementation; (31)
improvement in workforce diversity; (32) customer indicators; (33) new product
invention or innovation; (34) attainment of research and development milestones;
(35) improvements in productivity; and (36) bookings.
(nn) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis or with respect
to one or more parts of the Company’s business, or with respect to individual
Participant performance, as appropriate, and in either absolute terms or
relative to the performance of one or more comparable companies or the
performance of one or more relevant indices. Performance Goals for financial
Performance Criteria may be determined on either a GAAP or non-GAAP basis.
Unless specified otherwise by the Board (i) in the Award Document at the time
the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
will appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles; (6) to exclude the dilutive
effects of acquisitions or joint ventures; (7) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; (8) to
exclude the effect of any change in the outstanding shares of common stock of
the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends; (9) to exclude the
effects of stock based compensation and the award of bonuses under the Company’s
bonus plans; (10) to exclude costs incurred in connection with potential
acquisitions or divestitures that are required to be expensed under generally
accepted accounting principles; (11) to exclude the goodwill and intangible
asset impairment charges that are required to be recorded under generally
accepted accounting principles and (12) to exclude the effect of any other
unusual, non-recurring gain or loss or other extraordinary item. In addition,
the Board retains the discretion to reduce or eliminate the compensation or
economic benefit due upon attainment of Performance Goals and to define the
manner of calculating the Performance Criteria it selects to use for such
Performance Period.

31

--------------------------------------------------------------------------------




Partial achievement of the specified criteria may result in the payment or
vesting corresponding to the degree of achievement as specified in the Stock
Award Document or the written terms of a Performance Cash Award.
(oo) “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.
(pp) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).
(qq) “Plan” means this 2014 Equity Incentive Plan of The Rubicon Project, Inc..
(rr) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).
(ss) “Restricted Stock Award Document” means an Award Document evidencing the
terms and conditions of a Restricted Stock Award grant. Each Restricted Stock
Award Document will be subject to the terms and conditions of the Plan.
(tt) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).
(uu) “Restricted Stock Unit Award Document” means an Award Document evidencing
the terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Document will be subject to the terms and conditions of the
Plan.
(vv) “SEC” means the U.S. Securities and Exchange Commission.
(ww) “Securities Act” means the U.S. Securities Act of 1933, as amended.
(xx) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.
(yy) “Stock Appreciation Right Award Document” means an Award Document
evidencing the terms and conditions of a Stock Appreciation Right grant. Each
Stock Appreciation Right Award Document will be subject to the terms and
conditions of the Plan.
(zz) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award, or any Other Stock Award.

32

--------------------------------------------------------------------------------




(aaa) “Stock Award Document” means an Award Document evidencing the terms and
conditions of a Stock Award grant. Each Stock Award Document will be subject to
the terms and conditions of the Plan.
(bbb) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.
(ccc) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.



33